 

Exhibit 10.1

 

SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT

 

This SECOND AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Amendment”) is dated
as of May 14, 2020 and is entered into by and among PETIQ, LLC, an Idaho limited
liability company (the “Borrower”), the Guarantors party hereto, ARES CAPITAL
CORPORATION and each other Lender party hereto (consisting of the Required
Lenders) and ARES CAPITAL CORPORATION, as the administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Existing
Credit Agreement (as defined below) after giving effect to this Amendment.

 

RECITALS

 

WHEREAS, the Borrower, Ares Capital Corporation and the Lenders party thereto
and the Administrative Agent have entered into that certain Amended and Restated
Term Loan Credit Agreement, dated as of July 8, 2019 (as amended, restated,
amended and restated, supplemented, or otherwise modified prior to the date
hereof, the “Existing Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders amend the Existing Credit
Agreement on the terms set forth herein (such Existing Credit Agreement, as
hereby amended on the Amended Effective Date (as defined below), the “Amended
Credit Agreement”); and

 

WHEREAS, on the Amendment Effective Date, the Lenders party hereto (consisting
of the Required Lenders) are willing to agree to the amendments requested by the
Borrower, on the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the Borrower, the Guarantors party hereto, the Lenders party
hereto (consisting of the Required Lenders) and the Administrative Agent hereby
agree as follows:

 

Section 1.                  Amendments

 

Subject to the satisfaction of the conditions set forth in Section 3 of this
Amendment, on the Amendment Effective Date, the Existing Credit Agreement is
hereby amended as follows:

 

(a)                The following new definitions are hereby added to Section
1.01 of the Existing Credit Agreement in the appropriate alphabetical order:

 

“2020 Convertible Senior Notes” means the senior unsecured convertible notes
issued on or around June 1, 2020 by PetIQ, Inc. due June 1, 2026 in an aggregate
principal amount of up to $125,000,000, subject to increase on such issue date
by an additional aggregate principal amount of up to $18,750,000.

 

“2020 Intercompany Note” means that certain Intercompany Note, issued
substantially concurrently with the 2020 Convertible Senior Notes, by Parent to
PetIQ, Inc.

 

“Second Amendment” means that certain Second Amendment to the Amended and
Restated Credit Agreement, dated as of the Second Amendment Effective Date, by
and among the Borrower, the Guarantors party thereto, the Lenders party thereto
and the Administrative Agent.

 

“Second Amendment Effective Date” means the date on which the Second Amendment
became effective in accordance with its terms and conditions, such date being
May 14, 2020.

 



 

 

 

(b)                The following definitions in Section 1.01 of the Existing
Credit Agreement are hereby amended and restated in their entirety as set forth
below:

 

“Applicable Margin” means:

 

(a)       with respect to Initial Term Loans that are Base Rate Loans, 4.00%,

 

(b)       with respect to Initial Term Loans that are Eurodollar Rate Loans,
5.00% and

 

(c)        with respect to any Incremental Term Loans or any Refinancing Term
Loans, as set forth in the applicable Incremental Amendment or Refinancing
Amendment.

 

“Available Amount” means, as of any date of determination, an amount, not less
than zero in the aggregate, determined on a cumulative basis equal to, without
duplication:

 

(a)       an amount equal to $5,000,000; plus

 

(b)        the Cumulative Retained Excess Cash Flow Amount; plus

 

(c)        the cumulative amount of Net Issuance Proceeds Not Otherwise Applied
from issuances of Qualified Capital Stock received by the Borrower after the
Closing Date and prior to such date (other than any Net Issuance Proceeds in
respect of Qualified Capital Stock issued in respect of the 2020 Convertible
Senior Notes or the 2020 Intercompany Note); plus

 

(d)     (i)     the aggregate amount of proceeds received by the Borrower in
cash or Cash Equivalents after the Closing Date from the sale or other
disposition of any Investment to the extent not required to be (A) used to
prepay the Obligations or (B) reinvested, plus

 

(ii)        returns, profits, distributions and similar amounts received in cash
or Cash Equivalents after the Closing Date to the extent not included or
includable in Consolidated EBITDA or the Cumulative Retained Excess Cash Flow
Amount,

 

in each instance in clauses (i) and (ii), on or in respect of Investments to the
extent such Investment was originally funded with and in reliance on the
Available Amount (but, in the aggregate for clauses (i) and (ii), not in excess
of the original amount of the Available Amount used to fund such Investment);
minus

 

(e)        any amount of the Available Amount used to make Investments pursuant
to Section 7.01(j) after the Closing Date and prior to such time; minus

 

(f)        any amount of the Available Amount used to make Restricted Payments
pursuant to Section 7.04(a)(viii) after the Closing Date and prior to such time;
minus

 

(g)        any amount of the Available Amount used to prepay Junior Indebtedness
pursuant to Section 7.04(b)(v) after the Closing Date and prior to such time.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for U.S. dollar denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than 1.00%, the Benchmark Replacement will be deemed
to be 1.00% for the purposes of this Agreement.

 



2

 

 

“Eurodollar Rate” means for any Interest Period with respect to any Eurodollar
Rate Loan, the higher of (a) the rate per annum determined by the Administrative
Agent to be the rate for deposits in Dollars for a period approximately equal to
such Interest Period and in an amount approximately equal to the principal
amount of such Eurodollar Rate Loan which appears on the Reuters Screen LIBOR01
Page as of 11:00 a.m. (London time) on the second Business Day prior to the
first day of such Interest Period (adjusted for any and all assessments,
surcharges and reserve requirements) and (b) 1.00%. If such interest rate shall
cease to be available from the above-described Reuters report, the Eurodollar
Rate shall be determined from such financial reporting service as the
Administrative Agent shall reasonably determine and use with respect to its
other loan facilities for which interest is determined based on the London
interbank offered rate.

 

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, each Note, each Security Document, the Fee Letter, each Subordination
Agreement, each Compliance Certificate, the ABL Intercreditor Agreement, any
Junior Lien Intercreditor Agreement, any Pari Passu Intercreditor Agreement, any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.14 (but specifically excluding any Secured Cash
Management Agreement and Secured Hedge Agreement), and each other agreement,
document or instrument delivered by any Credit Party in connection with any Loan
Document, whether or not specifically mentioned herein or therein.

 

(c)                Section 7.02 of the Existing Credit Agreement is hereby
amended by adding clause (q) at the end thereof as set forth below:

 

(q)       unsecured Indebtedness of Parent pursuant to the 2020 Intercompany
Note (or any Permitted Refinancing thereof) not to exceed the aggregate
principal amount of the 2020 Convertible Senior Notes; provided that the terms
and conditions of such Indebtedness shall be substantially similar to such terms
and conditions of the 2020 Convertible Senior Notes reviewed by the
Administrative Agent on the Second Amendment Effective Date and shall not be
amended in a manner materially adverse to the Lenders without the consent of the
Administrative Agent.

 

(d)                The Administrative Agent and the Lenders hereby acknowledge
and confirm that, except when an Event of Default shall have occurred and be
continuing, nothing contained in Section 7.04 of the Amended Credit Agreement,
in any other provision of the Amended Credit Agreement, or in any provision of
any other Loan Document shall prohibit, restrict or otherwise impair any Credit
Party’s payment of regularly scheduled interest payments when due in respect of
the 2020 Intercompany Note, as of the date hereof, so long as the proceeds
thereof will be used by PetIQ, Inc. to pay regularly scheduled interest payments
when due in respect of the 2020 Convertible Senior Notes.

 



3

 

 

Section 2.                  Conditions to Effectiveness

 

This Amendment shall become effective as of the date hereof only upon the
satisfaction or waiver of all of the conditions precedent (the date of
satisfaction or waiver of such conditions being referred to herein as the
“Amendment Effective Date”) set forth below have been satisfied:

 

(a)                Amendment. The Administrative Agent shall have received
counterparts of this Amendment executed and delivered by each of the (i)
Borrower and each other Guarantor party hereto and (ii) the Lenders party hereto
(consisting of the Required Lenders);

 

(b)                Amendment to ABL Credit Agreement. The Administrative Agent
shall have received a copy of a fully executed amendment to the ABL Credit
Agreement, in form and substance reasonably satisfactory to the Required
Lenders;

 

(c)                Default. No Default or Event of Default shall have occurred
and be continuing at the time of incurrence of this Amendment or the
transactions contemplated hereby or could result therefrom;

 

(d)                Closing Certificate. The Administrative Agent shall have
received a customary certificate, dated as of the Amendment Effective Date,
signed by a chief executive officer, chief financial officer or another senior
officer of the Borrower, confirming compliance with the conditions precedent set
forth in clauses (c) and (e) of this Section 3 has been satisfied;

 

(e)                Representations and Warranties. Each of the representations
and warranties made by any Credit Party in or pursuant to the Loan Documents
shall be true and correct in all material respects on and as of the date hereof
as if made on and as of such date except, (i) to the extent that such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such date and
(ii) that any representation and warranty that is qualified as to “materiality”
or “Material Adverse Effect” shall be true and correct in all respects; and

 

(f)                 Fees and Expenses. The Borrower shall have paid all
reasonable documented out-of-pocket expenses incurred by the Administrative
Agent (including the reasonable and documented fees, charges and disbursements
of counsel) in connection with this Amendment, to the extent invoiced three (3)
Business Days prior to the Amendment Effective Date (except as otherwise
reasonably agreed by the Borrower).

 

Section 3.                  Reaffirmation, Acknowledgment and Consent

 

The Borrower hereby confirms its pledges, grants of security interests and other
obligations, as applicable, under and subject to the terms of each of the Loan
Documents to which it is party, and agrees that, notwithstanding the
effectiveness of this Amendment or any of the transactions contemplated hereby,
such pledges, grants of security interests and other obligations, and the terms
of each of the Loan Documents to which it is a party, as supplemented in
connection with this Amendment and the transactions contemplated hereby, are not
impaired or affected in any manner whatsoever and shall continue to be in full
force and effect and shall continue to secure all the Obligations.

 

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Existing Credit Agreement and this Amendment and consents to the
amendments to the Existing Credit Agreement effected pursuant to this Amendment.
Each Guarantor hereby confirms its guarantees, pledges, grants of security
interests and other obligations under and subject to the terms of each of the
Loan Documents to which it is party, and agrees that, notwithstanding the
effectiveness of this Amendment or any of the transactions contemplated hereby,
such guarantees, pledges, grants of security interests and other obligations,
and the terms of each of the Loan Documents to which it is a party, as modified
or supplemented in connection with this Amendment and the transactions
contemplated hereby, are not impaired or affected in any manner whatsoever and
shall continue to be in full force and effect and shall continue to secure all
the Obligations.

 

Each Guarantor acknowledges and agrees that each Loan Document to which it is a
party or otherwise bound shall continue in full force and effect and that all of
its obligations thereunder shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment.

 



4

 

 

Section 4.                  Miscellaneous

 

(a)                Reference to and Effect on the Credit Agreement and the other
Loan Documents.

 

(i)                 On and after the Amendment Effective Date, each reference in
the Existing Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of like import referring to the Existing Credit Agreement, and
each reference in the other Loan Documents to the “Credit Agreement,”
“thereunder,” “thereof” or words of like import referring to the Existing Credit
Agreement, shall mean and be a reference to the Amended Credit Agreement.

 

(ii)               Except as specifically amended by this Amendment, the
Existing Credit Agreement and the other Loan Documents shall remain in full
force and effect and are hereby ratified and confirmed.

 

(b)                Loan Document. This Amendment shall constitute a Loan
Document under the terms of the Amended Credit Agreement.

 

(c)                Non-Reliance on Administrative Agent. Each Lender
acknowledges that it has independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Amendment. Each Lender also acknowledges that it
will, without reliance upon the Administrative Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own credit decisions in taking or not taking
action under or based upon this Amendment, the Amended Credit Agreement, any
other Loan Document, any related agreement or any document furnished hereunder
or thereunder.

 

(d)                No Novation. By its execution of this Amendment, each of the
parties hereto acknowledges and agrees that the terms of this Amendment do not
constitute a novation, but, rather, an amendment of the terms of a pre-existing
Indebtedness and related agreement, as evidenced by the Amended Credit
Agreement.

 

(e)                Headings. Section and Subsection headings in this Amendment
are included for convenience of reference only and shall not affect the
interpretation of this Amendment.

 

(f)                 Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD OF
CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT
GOVERNING LAW. The provisions of Sections 10.04 and 10.14(b), (c), (d) and (e)
of the Amended Credit Agreement are incorporated by reference herein and made a
part hereof.

 

(g)                Counterparts. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Amendment. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to this Amendment or any document to be signed in connection with this
Amendment and the transactions contemplated hereby shall be deemed to include
electronic signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other state laws based on the Uniform Electronic
Transactions Act, and the parties hereto consent to conduct the transactions
contemplated hereunder by electronic means.

 

(h)                Severability. If any provision of this Amendment is held to
be illegal, invalid or unenforceable, (i) the legality, validity and
enforceability of the remaining provisions of this Amendment shall not be
affected or impacted thereby and (ii) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.

 

[Signature pages follow]

 



5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

  Borrower:           PETIQ, LLC, an Idaho limited liability company          
By:  /s/ McCord Christensen     Name: McCord Christensen     Title: Chief
Executive Officer

 

[Signature Page to Second Amendment]

 



 

 

 

  Guarantors:           PETIQ HOLDINGS, LLC, a Delaware limited liability  
company           By:   /s/ McCord Christensen     Name: McCord Christensen    
Title: Chief Executive Officer           TRUE SCIENCE HOLDINGS, LLC, a Florida
limited   liability company       By: /s/ McCord Christensen     Name: McCord
Christensen     Title: Chief Executive Officer           TRURX LLC, an Idaho
limited liability company       By: /s/ McCord Christensen     Name: McCord
Christensen     Title: Chief Executive Officer

 

[Signature Page to Second Amendment]

 



 

 

 

  TRU PRODIGY, LLC, a Texas limited liability   company       By:   /s/ McCord
Christensen     Name: McCord Christensen     Title: Chief Executive Officer    
      COMMUNITY VETERINARY CLINICS, LLC, a   Delaware limited liability company
          By: /s/ McCord Christensen     Name: McCord Christensen     Title:
Chief Executive Officer           PET SERVICES OPERATING, LLC, a Delaware  
limited liability company           By: /s/ McCord Christensen     Name: McCord
Christensen     Title: Chief Executive Officer           VIP PETCARE, LLC, a
California limited liability   company           By: /s/ McCord Christensen    
Name: McCord Christensen     Title: Chief Executive Officer           PAWSPLUS
MANAGEMENT, LLC, a Delaware   limited liability company           By: /s/ McCord
Christensen     Name: McCord Christensen     Title: Chief Executive Officer

 

[Signature Page to Second Amendment]

 



 

 

 

 

  COMMUNITY CLINICS, INC., a California   corporation       By:  /s/ McCord
Christensen     Name: McCord Christensen     Title: Chief Executive Officer    
      HBH ENTERPRISES LLC,   a Utah limited liability company           By: /s/
McCord Christensen     Name: McCord Christensen     Title: Chief Executive
Officer           SERGEANT’S PET CARE PRODUCTS, INC.,   a Michigan corporation  
        By: /s/ McCord Christensen     Name: McCord Christensen     Title: Chief
Executive Officer           SPC TRADEMARKS, LLC,   a Texas limited liability
company           By: /s/ McCord Christensen     Name: McCord Christensen    
Title: Chief Executive Officer           VELCERA, INC.,   a Delaware corporation
          By: /s/ McCord Christensen     Name: McCord Christensen     Title:
Chief Executive Officer

 

[Signature Page to Second Amendment]

 





 

 

      ARES CAPITAL CORPORATION, as Administrative   Agent and a Lender          
By: /s/ Joshua Bloomstein     Name: Joshua Bloomstein     Title: Authorized
Signatory

 

[Signature Page to Second Amendment]

 



 

 

 

  Lenders:           ARES CAPITAL CORPORATION           By:  /s/ Joshua
Bloomstein     Name: Joshua Bloomstein     Title: Authorized Signatory          
CADEX CREDT FINANCING, LLC           By: /s/ Joshua Bloomstein     Name: Joshua
Bloomstein     Title: Authorized Signatory           ARES JASPER FUND HOLDINGS,
LLC   By: Ares Capital Management LLC, as servicer           By: /s/ Joshua
Bloomstein     Name: Joshua Bloomstein     Title: Authorized Signatory          
ARES ND CSF HOLDINGS LLC   By: Ares Capital Management LLC, as servicer        
  By: /s/ Joshua Bloomstein     Name: Joshua Bloomstein     Title: Authorized
Signatory           AREAS CREDIT STRATEGIES INSURANCE   DEDICATED FUND SERIES
INTERESTS OF THE   SALI MULTI-SERIES FUND, L.P.   By: Ares Management LLC, its
investment subadvisor   By: Ares Capital Management LLC, as subadvisor          
By: /s/ Joshua Bloomstein     Name: Joshua Bloomstein     Title: Authorized
Signatory

 

[Signature Page to Second Amendment]

 



 

 

 

  ARES CSIDF HOLDINGS, LLC   By: Ares Capital Management LLC, as servicer      
    By:  /s/ Joshua Bloomstein   Name: Joshua Bloomstein   Title: Authorized
Signatory           AC AMERICAN FIXED INCOME IV, L.P.   By: Ares Capital
Management LLC, its investment   manager           By: /s/ Joshua Bloomstein  
Name: Joshua Bloomstein   Title: Authorized Signatory           FEDERAL
INSURANCE COMPANY   By: Ares Capital Management LLC, its investment   manager  
        By: /s/ Joshua Bloomstein   Name: Joshua Bloomstein   Title: Authorized
Signatory           NATIONWIDE LIFE INSURANCE COMPANY   By: Ares Capital
Management LLC, its investment   manager           By: /s/ Joshua Bloomstein  
Name: Joshua Bloomstein   Title: Authorized Signatory           NATIONWIDE
MUTUAL INSURANCE   COMPANY   By: Ares Capital Management LLC, its investment  
manager           By: /s/ Joshua Bloomstein   Name: Joshua Bloomstein   Title:
Authorized Signatory

 

[Signature Page to Second Amendment]

 



 

 

 

  GREAT AMERICAN LIFE INSURANCE   COMPANY   By: Ares Capital Management LLC, its
investment   manager           By:  /s/ Joshua Bloomstein     Name: Joshua
Bloomstein     Title: Authorized Signatory           GREAT AMERICAN INSURANCE
COMPANY   By: Ares Capital Management LLC, its investment   manager          
By: /s/ Joshua Bloomstein     Name: Joshua Bloomstein     Title: Authorized
Signatory           BOWHEAD IMC LP   By: Ares Capital Management LLC, its
investment   manager           By: /s/ Joshua Bloomstein     Name: Joshua
Bloomstein     Title: Authorized Signatory           AN CREDIT STRATEGIES FUND,
L.P.   By: Ares Capital Management LLC, its investment   manager           By:
/s/ Joshua Bloomstein     Name: Joshua Bloomstein     Title: Authorized
Signatory

 

[Signature Page to Second Amendment]

 



 

 

 

  DIVERSIFIED LOAN FUND – PRIVATE DEBT A   S.A R.L,   By: Ares Management LLC,
its portfolio manager   By: Ares Capital Management LLC, its subadvisor      
By:  /s/ Joshua Bloomstein     Name: Joshua Bloomstein     Title: Authorized
Signatory           SA REAL ASSETS 20 LIMITED   By: Ares Management LLC, its
investment manager   By: Areas Capital Management LLC, its subadvisor          
By: /s/ Joshua Bloomstein     Name: Joshua Bloomstein     Title: Authorized
Signatory           AO MIDDLE MARKET CREDIT L.P.   By: OCM Middle Market Credit
G.P. Inc., its general   partner           By: /s/ K. Patel     Name: K. Patel  
  Title: Director           By: /s/ Jeremy Ehrlich     Name: Jeremy Ehrlich    
Title: Director

 

[Signature Page to Second Amendment]

 



 

 

 

  IVY HILL MIDDLE MARKET CREDIT FUND IV, LTD   By: Ivy Hill Asset Management,
L.P., as Portfolio Manager, as a Lender       By:  /s/ Sheryl Cleary     Name:
Sheryl Cleary     Title: MD

 

  IVY HILL MIDDLE MARKET CREDIT FUND V, LTD   By: Ivy Hill Asset Management,
L.P., as Portfolio Manager, as a Lender       By:  /s/ Sheryl Cleary     Name:
Sheryl Cleary     Title: MD





 



  IVY HILL MIDDLE MARKET CREDIT FUND VIII, LTD   By: Ivy Hill Asset Management,
L.P., as Collateral Manager, as a Lender       By:  /s/ Sheryl Cleary     Name:
Sheryl Cleary     Title: MD

 

  IVY HILL MIDDLE MARKET CREDIT FUND XII, LTD   By: Ivy Hill Asset Management,
L.P., as Asset Manager, as a Lender       By:  /s/ Sheryl Cleary     Name:
Sheryl Cleary     Title: MD



 

[Signature Page to Second Amendment]

 







 

 

 

  IVY HILL MIDDLE MARKET CREDIT FUND XIV, LTD   By: Ivy Hill Asset Management,
L.P., as Asset Manager, as a Lender       By:  /s/ Sheryl Cleary     Name:
Sheryl Cleary     Title: MD

  

  IVY HILL MIDDLE MARKET CREDIT FUND XV, LTD   By: Ivy Hill Asset Management,
L.P., as Asset Manager, as a Lender       By:  /s/ Sheryl Cleary     Name:
Sheryl Cleary     Title: MD



 

  IVY HILL MIDDLE MARKET CREDIT FUND XVI, LTD   By: Ivy Hill Asset Management,
L.P., as Asset Manager, as a Lender       By:  /s/ Sheryl Cleary     Name:
Sheryl Cleary     Title: MD



 

  FEDERAL INSURANCE COMPANY   By: Ivy Hill Asset Management, L.P., as investment
manager, as a Lender       By:  /s/ Sheryl Cleary     Name: Sheryl Cleary    
Title: MD

  

[Signature Page to Second Amendment]

 



 

